



EXHIBIT 10.6
 
 
INVESTMENT ALLOCATION AGREEMENT
 
This INVESTMENT ALLOCATION AGREEMENT (this “Agreement”) is dated as of [ ],
2012, by and among FlatWorld Acquisition Corp., a British Virgin Islands
business company limited by shares (the “Company”), Bimini Advisors, LLC, a
Maryland limited liability company (the “Manager”), and Bimini Capital
Management, Inc., a Maryland corporation (“Bimini”).
 
WHEREAS, the Company invests in residential mortgage-backed securities the
principal and interest payments of which are guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association (the “Target Assets”);
 
WHEREAS, pursuant to a Management Agreement, dated as of the date hereof (the
“Management Agreement”), by and between the Company and the Manager, the Company
will be externally managed and advised by the Manager, which is a wholly-owned
subsidiary of Bimini;
 
WHEREAS, Bimini invests in certain of the Target Assets;
 
WHEREAS, The Manager may in the future manage other accounts that invest in the
Target Assets (a “Manager Account”);
 
WHEREAS, the Manager and Bimini wish to provide the Company with certain rights
to invest in Target Assets identified by Bimini or the Manager; and
 
WHEREAS, the Manager and Bimini have agreed to the additional sponsorship and
management restrictions as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:
 
ARTICLE I
 
INVESTMENT OPPORTUNITIES
 
Section 1.01                      Other Investment Vehicles.


(a)
Each of the Manager and Bimini represent and warrant to the Company that neither
the Manager nor Bimini currently sponsor or manage any real estate investment
trust that has substantially the same investment strategy as the Company (a
“Competing Investment Vehicle”), other than Bimini and its activities (the
“Exception”).

 
(b)           Each of the Manager and Bimini agree that during the Term (as
defined below) of this Agreement, neither the Manager nor Bimini will sponsor or
manage any Competing Investment Vehicle other than the Exception.

 
1

--------------------------------------------------------------------------------

 



 


 
Section 1.02                      Allocation Agreement.


(a)
The Manager and Bimini hereby agree that they will make available to the Company
pursuant to this Section 1.02 all investment opportunities in Target Assets made
available to the Manager or Bimini, as the case may be.

 
(b)           Notwithstanding the provisions of Section 1.02(a) hereof, if the
amount of available Target Assets is less than the amount needed by the Company,
Bimini or any other Manager Account, either the Manager or Bimini, as the case
may be, shall allocate such Target Assets to each such Manager Account, Bimini
and the Company based on the following factors (the “Allocation Procedures”):


(i)  
the primary investment strategy of Bimini, the relevant Manager Accounts and the
Company;

 
(ii)  
the effect of the Target Assets on the diversification of each of Bimini’s, the
relevant Manager Accounts’ and the Company’s portfolio by coupon, purchase
price, size, payment characteristics and leverage;

 
(iii)  
the cash requirements of each of Bimini, the relevant Manager Accounts and the
Company;

 
(iv)  
the anticipated cash flow of each of Bimini’s, the relevant Manager Accounts’
and the Company’s portfolio; and

 
(v)  
the amount of funds available to each of Bimini, the relevant Manager Accounts
and the Company and the length of time such funds have been available for
investment.

 
(c)           Notwithstanding anything to the contrary in this Agreement, the
Allocation Procedures shall not be required to be followed by Bimini or the
Manager (i) with respect to the allocation of purchases of whole-pool
residential mortgage-backed securities and (ii) if such allocation procedures
would result in an inefficiently small amount of Target Assets being purchased
for either Bimini, a Manager Account or the Company, as the case may be.


(d)           If Target Assets are not allocated among Bimini, a Manager Account
and/or the Company pursuant to the Allocation Procedures due to the provisions
of Section 1.2(c) hereof, either Bimini or the Manager, as the case may be,
shall allocate any future purchases of Target Assets that are not subject to the
Allocation Procedures in a manner such that, on an overall basis, each of
Bimini, the relevant Manager Accounts and the Company are treated equitably.


Section 1.03                      Cross Transactions


(a)  
The Manager shall not cause the Company or any of its subsidiaries to purchase
assets, including Target Assets, from, or sell assets, including Target Assets,
to, any Manager Account (a “Cross Transaction”); provided, however, that the
Manager may cause the Company or any of its subsidiaries to enter into a Cross
Transaction if (i) such Cross Transaction is in the best interests of, and is
consistent with the investment objectives and policies of, the Company


 
2

--------------------------------------------------------------------------------

 


and (ii) unless otherwise approved by a majority of the independent (as defined
in the Company’s Corporate Governance Guidelines) members (the “Independent
Members”) of the Board of Directors of the Company (the “Board”) or conducted in
accordance with a policy that has been approved by a majority of the Independent
Members, such Cross Transaction is effected at the then-current market price for
the assets subject to such Cross Transaction.
 
(b)  
If assets subject to a Cross Transaction do not have a readily observable market
price, then such Cross Transaction may be effected (i) at prices based upon
third party bids received through auction, (ii) at the average of the highest
bid and lowest offer quoted by third-party dealers or (iii) according to another
pricing methodology approved by the Manager’s Chief Compliance Officer.

 
Section 1.04                      Principal Transactions. The Manager shall not
cause the Company or any of its subsidiaries to purchase assets, including
Target Assets, from, or sell assets, including Target Assets, to, the Manager or
Bimini (or any related party of the Manager or Bimini, including their
respective employees and their employees’ families) (a “Principal Transaction”);
provided, however, that the Manager may cause the Company or any of its
subsidiaries to enter into a Principal Transaction if such Principal Transaction
has been previously approved by a majority of the Independent Members. Such
approval shall include the approval of the pricing methodology (including for
assets with no readily observable market price) to be used in the Principal
Transaction and shall be evidenced by a signed written consent of a majority of
the Independent Members. Notwithstanding the foregoing, a Principal Transaction
shall include any Cross Transaction in which the Manager, Bimini or any of their
respective related parties (including their respective employees and their
employees’ families) has a substantial (as determined by the Independent
Members) ownership interest.


Section 1.05                      Split-Price Executions. If our Manager
combines the purchase or sale of Target Assets for the Company with the purchase
or sale of Target Assets for Bimini or a Manager Account or both, the purchase
price assigned to such Target Assets allocated to the Company shall be either
(i) the average price of all such Target Assets or (ii) based on another
methodology that treats each recipient of such Target Assets in a fair and
consistent manner.


 
ARTICLE II
 
MISCELLANEOUS
 
Section 2.01                      Term; Termination. The “Term” of this
Agreement shall begin on the date hereof and end on the Termination Date (as
defined below). This Agreement shall terminate on the earlier of the date (i) on
which the Management Agreement terminates or expires in accordance with its
terms, and (ii) the Manager is no longer a subsidiary or an affiliate of Bimini
(the “Termination Date”).


Section 2.02                      Notices. All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth

 
3

--------------------------------------------------------------------------------

 




below (or to such other address as may be hereafter notified by the respective
parties hereto in accordance with this Section 2.02):
 
The Company:
FlatWorld Acquisition Corp.
3305 Flamingo Drive
Vero Beach, FL 32963
Attention: Chief Executive Officer
Fax: (772) 231-2896


with a copy to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Attention: S. Gregory Cope, Esq.
Fax: (804) 343-4833


The Manager or Bimini:
Bimini Advisors, LLC
3305 Flamingo Drive
Vero Beach, Florida 32963
Attention: Chief Executive Officer
Fax: (772) 231-8896


with a copy to:
Moye White LLP
16 Market Square, 6th Floor
1400 16th Street
Denver, Colorado 80202-1486
Attention: David C. Roos, Esq.
Fax: (303) 292-4510


Section 2.03                      Binding Nature of Agreement; Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns as provided herein.


Section 2.04                      Integration. This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.


Section 2.05                      Amendments; Waivers. Neither this Agreement
nor any terms hereof may be amended, supplemented or modified except in an
instrument in writing executed by the parties hereto. No waiver of any term or
condition hereof or obligation hereunder shall be valid unless made in writing
and signed by the party to which performance is due.


Section 2.06                      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED

 
4

--------------------------------------------------------------------------------

 


BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
MARYLAND, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES
HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF MARYLAND AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN
SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE
LAYING OF VENUE IN SUCH COURT.
 
Section 2.07                      WAIVER OF JURY TRIAL. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE,
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


Section 2.08                      No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of a party hereto, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


Section 2.09                      Costs and Expenses. Each party hereto shall
bear its own costs and expenses (including the fees and disbursements of counsel
and accountants) incurred in connection with the negotiations and preparation of
this Agreement and all matters incident thereto.


Section 2.10                      Section Headings. The section and subsection
headings in this Agreement are for convenience in reference only and shall not
be deemed to alter or affect the interpretation of any provisions hereof.


Section 2.11                      Counterparts. This Agreement may be executed
by the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.


Section 2.12                      Severability. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[Signature Page Follows]
 

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
FLATWORLD ACQUISITION CORP.


By:
Name:
Title:


BIMINI ADVISORS, LLC


By:
Name:
Title:


BIMINI CAPITAL MANAGEMENT, INC.
By:
Name:
Title:


Signature Page to the Investment Allocation Agreement


 
 
6

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 